Case 9:19-cv-80671-XXXX Document 1 Entered on FLSD Docket 05/21/2019 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                            CASE NO.:

  DONALD JOHNSON,

         Plaintiff,

  v.

  HOME DEPOT U.S.A., INC., a foreign
  corporation,

        Defendant.
  _______________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

                                        INTRODUCTION

         1. Plaintiff, DONALD JOHNSON (“Mr. Johnson” or “Plaintiff”), brings this action

  pursuant to the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq. (“the

  FMLA”) to recover from Defendant for back pay, an equal amount as liquidated damages, other

  monetary damages, equitable relief, front pay, declaratory relief, and reasonable attorneys’ fees

  and costs.

                                             JURISDICTION

         2. The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337 and the

  FMLA and the authority to grant declaratory relief under the FMLA, and pursuant to 28 U.S.C. §

  2201 et seq.

                                                PARTIES

         3. At all times relevant hereto, Plaintiff was an employee of Defendant, and resided in

  Palm Beach County, Florida.
Case 9:19-cv-80671-XXXX Document 1 Entered on FLSD Docket 05/21/2019 Page 2 of 6



         4. Plaintiff worked for Defendant in Palm Beach County, Florida, and the venue,

  therefore, for this case is the West Palm Beach Division of the Southern District of Florida.

         5.      At all times relevant hereto, Defendant was an employer covered by the FMLA,

  because it was engaged in commerce or in an industry affecting commerce who employed 50 or

  more employees within 75 miles of where Plaintiff worked, for each working day during each of

  20 or more calendar workweeks, prior to seeking leave under the FMLA.

         6.      At all times relevant hereto, Plaintiff was an employee entitled to leave under the

  FMLA, based on the fact that he: (a) suffered from a serious health condition as defined by the

  FMLA which necessitated FMLA leave; and (b) was employed by Defendant for at least 12 months

  and worked at least 1,250 hours during the relevant 12-month period prior to him seeking to

  exercise his rights to FMLA leave.

                                         FACTUAL ALLEGATIONS

         7.      Plaintiff worked for Defendant as a Millwork Specialist from October 25, 2004,

  until his unlawful termination on May 25, 2017.

         8.      Throughout his employment, Mr. Johnson was an exceptional employee who had

  no significant history of attendance, performance, or disciplinary issues.

         9.      Unfortunately, in early 2017, Mr. Johnson developed Major Depressive Disorder

  (“MDD”), and he also suffers from several herniated discs, for which he requested FMLA leave.

         10.     Unfortunately, Mr. Johnson’s disabilities became a burden to Defendant, and he

  was unlawful terminated as a result.

         11.     Shortly before his termination, Mr. Johnson was assisting a fellow employee in

  using an order picker machine, and in doing so, Mr. Johnson blocked off two aisles as a safety

  measure, per company policy.
Case 9:19-cv-80671-XXXX Document 1 Entered on FLSD Docket 05/21/2019 Page 3 of 6



         12.     Unbeknownst to Mr. Johnson, however, another fellow employee began working

  in the blocked off aisles, which violated company safety standards.

         13.     That employee ultimately moved away from the restricted area, and no one was

  injured.

         14.     After    this   incident,   however,   Mr.   Johnson   was   the     only employee

  disciplined/terminated by his Manager for said incident.

         15.     The other two employees involved, who were not disabled, and were not on FMLA-

  protected leave, one of which was the person who actually committed the safety violation, were

  not disciplined at all for same.

         16.     During his lengthy tenure, Mr. Johnson was a member of the safety team, received

  great semi-annual reviews, and did not have any prior safety disciplinary issues.

         17.     Nonetheless, Mr. Johnson is the sole employee disciplined/terminated for the safety

  violations of another employee.

         18.     It is clear that Mr. Johnson’s termination was in retaliation to his FMLA-protected

  time off and any other reason given for his termination is mere pretext.

         19.     Mr. Johnson was terminated less than three (3) months after he was diagnosed with

  MDD and began to experience chronic back pain, and while on FMLA-protected leave.

         20.     Terminating an employee while out on FMLA leave is the very definition of

  interference with his rights under the FMLA. See 29 C.F.R. §825.220(a)(2).

         21.     Mr. Johnson’s medical leave, which stemmed from his medical conditions, are

  protected under the FMLA, and any absences due to his “serious health condition” are certainly

  protected under the FMLA. See 42 U.S.C. § 12102; see also 29 CFR §825.113.
Case 9:19-cv-80671-XXXX Document 1 Entered on FLSD Docket 05/21/2019 Page 4 of 6



          22.    Defendant’s termination of Mr. Johnson stemmed from its discriminatory animus

  toward his need for and/or use of FMLA leave.

          23.    The timing of his termination makes the causal connection between his FMLA

  request and the final adverse action sufficiently clear.

          24.    As a result of this illegal conduct, Plaintiff has suffered damages, including loss of

  employment, wages, benefits, and other remuneration to which he is entitled.

          25.    As a result of the foregoing, Defendant interfered with Plaintiff’s FMLA rights.

          26.    Also as a result of the foregoing, Defendant retaliated against Plaintiff for

  attempting to utilize what he believed to be proper and authorized FMLA leave.

          27.    Defendant acted with intent to terminate Plaintiff when he should have been, and

  was, FMLA covered.

          28.    Defendant fired Plaintiff because of his need for FMLA protected time away from

  work.

          29.    Defendant interfered with Plaintiff for his attempt to use and/or use of FMLA.

          30.    Defendant purposefully and intentionally retaliated against Plaintiff for his attempt

  to use and/or use of FMLA.

          31.    Defendant did not have a good faith basis for its actions.

                          UNLAWFUL INTERFERENCE UNDER THE FMLA

          32.      Plaintiff reincorporates and readopts all allegations contained within Paragraphs

  1-17, 19-25, 28-29, and 31, above.

          33.     At all times relevant hereto, Plaintiff was protected by the FMLA.

          34.    At all times relevant hereto, Defendant interfered with Plaintiff by refusing to allow

  Plaintiff to exercise his FMLA rights.
Case 9:19-cv-80671-XXXX Document 1 Entered on FLSD Docket 05/21/2019 Page 5 of 6



         35.     At all times relevant hereto, Plaintiff was protected from interference under the

  FMLA.

         36.     As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff for

  exercising his rights pursuant to the FMLA, Plaintiff has suffered damages and incurred reasonable

  attorneys’ fees and costs.

         37.      As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

  liquidated damages.

         WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

  amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

  reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

  just and appropriate.

                           UNLAWFUL RETALIATION UNDER THE FMLA

         38.      Plaintiff reincorporates and readopts all allegations contained within Paragraphs

  1-19, 21-24, 26-28, and 30-31, above.

         39.      At all times relevant hereto, Plaintiff was protected by the FMLA.

         40.     At all times relevant hereto, Defendant retaliated against Plaintiff by firing him for

  his attempted use and/or use of what should have been, FMLA protected leave.

         41.     At all times relevant hereto, Plaintiff was protected from retaliation under the

  FMLA.

         42.     At all times relevant hereto, and for purposes of the FMLA retaliation claim,

  Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff exercised his rights

  to take approved leave pursuant to the FMLA.
Case 9:19-cv-80671-XXXX Document 1 Entered on FLSD Docket 05/21/2019 Page 6 of 6



         43.     As a result of Defendant’s intentional, willful and unlawful acts by interfering with,

  and retaliating against, Plaintiff for exercising his rights pursuant to the FMLA, Plaintiff has

  suffered damages and incurred reasonable attorneys’ fees and costs.

         44.      As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

  liquidated damages.

         WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

  amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

  reasonable attorneys’ fees and costs, and any and all further relief that this Court determines to be

  just and appropriate.

                                       DEMAND FOR JURY TRIAL

         Plaintiff demands trial by jury on all issues so triable.

  DATED this 21st day of May, 2019.

                                                 Respectfully Submitted,

                                                 /s Noah E. Storch
                                                 Noah E. Storch, Esq.
                                                 Florida Bar No. 0085476
                                                 RICHARD CELLER LEGAL, P.A.
                                                 10368 W. SR. 84, Suite 103
                                                 Davie, Florida 33324
                                                 Telephone: (866) 344-9243
                                                 Facsimile: (954) 337-2771
                                                 E-mail: noah@floridaovertimelawyer.com

                                                 Attorneys for Plaintiff
